Appeal from a judgment (denominated judgment and order) of the Supreme Court, Onondaga County (James E Murphy, J.), dated May 14, 2007 in a proceeding pursuant to CPLR article 78. The judgment remitted the matter to respondent to determine whether Cicero Town Code § 210-12 (c) (7) applies to petitioner’s proposed use and is appropriate.
It is hereby ordered that the judgment so appealed from is unanimously affirmed without costs for reasons stated at Supreme Court. Present—Centra, J.E, Lunn, Peradotto, Green and Pine, JJ.